The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being obvious over Heydlauf (US 2010/0271479) in view of Bartholomew (6,415,235, newly cited and applied) or Turner (US 6,455,316, newly cited and applied).  Heydlauf teaches a processor (a network of controllers) for controlling and monitoring associated assay testing systems coupled to a remote monitoring unit for monitoring and controlling the controllers and/or the assay testing systems.  Each controller transmits a display image representing the status of the respective assay-testing system.  Thus the processor is connected with a sample analyzer and outputs data to a display.  The remote monitoring unit automatically detects if the number of display images from the controllers is greater than a threshold number of displayable, static thumbnail images and, when the threshold is exceeded, displays thumbnail images dynamically in a scrolling or streaming motion.  The thumbnail images, whether static or dynamic, are updated in real-time or pseudo-real-time to reflect updated status of the assay testing systems.  As part of the disclosure, the reference discloses method and apparatus to generate monitoring data for managing a state of a sample analyzer (paragraph [0003]; paragraph [0010]), the apparatus comprising: a processing unit for generating output data to associate and display (paragraph [0048]; claim 5; figure 1; figure 3 reference numbers 18,20,304), in time series, a sample information region indicating information related to measurement data acquired by a sample analyzer from a sample for monitoring the state (paragraph [0058]; paragraph [0103]; figure 14, drop down menu quality control), and an operational information region indicating information related to an operation of the sample analyzer (paragraph [0098]-[0099]; paragraph [0103]; figure 11; figures 12A,12B, drop down menu flags and inventory).  It is noted that the display shown in figure 9 has a dashboard (90) on the left side in which a test section (91) is vertically above an instrument flag summary section (92) and a section labeled “throughput”.  In other words there is a sample information region and an instrument operation region that are side by side in a single continuous region.  Paragraphs [0085]-[0086] teach that in test section 91, for example, the number of pending (or unlaunched) tests, the number of at-risk tests, the number of overdue tests, and the number of stat tests can be provided graphically.  "Stat tests" refer to those tests identified by a client, e.g., a hospital, a physician, an emergency room ("ER"), that are not routine and, therefore, require priority handling and expedited testing.  "Overdue tests" refer to those test whose turn-around time ("TAT") exceeds the terms of a service agreement between the testing laboratory and a specific client.  "At-risk" tests provides a summary of those tests that have yet to become overdue but which are temporally close to exceeding their TAT.  Users can selectively adjust the alert time for "at-risk" tests, to provide notification any number of minutes before the test becomes overdue.  Paragraphs [0087]-[0095] describe the instrument flag summary section 92 on the zone dashboard as providing an at-a-glance numerical summary of the number and variety of instrument flags that have been raised on discrete instruments disposed in the zone.  Three varieties of instrument flags are shown in the instrument flag summary section of figure 9: critical (red) summary flags (88), warning (yellow) summary flags (81), and information (blue) summary flags (83).  The numbers shown in the summary flags correspond to the number of instrument flags currently raised in the zone.  "Information flags" correspond to user-created or user-defined events that can be associated with a specific instrument.  Non-exclusive examples of information flags include scheduled events such as instrument calibration dates, routine maintenance dates, and the like.  "Critical flags" refer to those errors that stop or hinder further testing.  "Warning flags" provide advance notice of pending inventory errors as well as non-critical mechanical problems.  The section also describes how the flags are generated and handled.   The figures and their associated discussion show and describe different sample data arrangements and system information data arrangements that cover the dependent claims.  Heydlauf does not teach a more detailed display of the sample information or the operation information.  
In the patent Bartholomew teaches a sensor control and data analysis system (100) for detecting and analyzing various (bio)chemical properties of a given sample substance (107) using an integrated SPR sensor (50) or other miniaturized sensor configurations.  In one embodiment, raw sensor data from the sensing device (105) is transferred to a remote processing system (111), such as a desktop computer, having a display (125), keyboard or other user control and data entry device (123), internal storage area (127), internal microprocessor (117) and a communications means (129).  The processing system (111) runs a software application program (115) that receives the raw sample data and perform qualitative and quantitative analysis to render meaningful information about the sample substance.  The software subsystem 115 shown in figure 3 has a Graphical User Interface ("GUI") 131 to the various system functions, routines, commands and other features which allow user control and operation of the sensor 105 and platform analysis of the sample related data obtained by the sensor 105 and collected by the data collector 109.  The GUI 131 comprises a screen display with various regions including, but not limited to, analysis region 135, settings region 137, sensor status region 139, calibration region 141, graph region 143 and sensor commands region 145.  The various regions 133, 135, 137, 139, 141, 143, and 145 of GUI 131 are part of a sensor control and analysis application program which the user accesses via GUI 131 to operate the sensor 105 and analyze the sample related data obtained by sensor 105 and collector 109.  Figure 5 is a Graphical User Interface ("GUI") for the integrated sensor control and data analysis program.  The various regions (206, 208, 210, 212, 214 and 222) show how sample information and instrument information can be presented side by side in a single continuous region.  Figure 6-11 with their associated discussion show how different parameters can be set that will affect the instrument and how the data is shown.  
In the patent Turner teaches devices and methods for controlling and monitoring the progress and properties of multiple reactions.  The method and apparatus are especially useful for synthesizing, screening, and characterizing combinatorial libraries, but also offer significant advantages over conventional experimental reactors as well.  The apparatus generally includes multiple vessels for containing reaction mixtures, and systems for controlling the stirring rate and temperature of individual reaction mixtures or groups of reaction mixtures.  In addition, the apparatus may include provisions for independently controlling pressure in each vessel, and a system for injecting liquids into the vessels at a pressure different than ambient pressure.  In situ monitoring of individual reaction mixtures provides feedback for process controllers, and also provides data for determining reaction rates, product yields, and various properties of the reaction products, including viscosity and molecular weight.  Computer-based methods are disclosed for process monitoring and control, and for data display and analysis.  Figures 63-64 are illustrations of windows displaying system status and experimental results for a parallel reactor in a side by side format in a single continuous region.  Referring to figure 63, the user can monitor an experiment in reaction window 1830.  System status pane 1832 displays the current system status, as well as the status of the hardware components selected in system configuration window 1700.  Setting pane 1834 and time pane 1836 display the current parameter settings and time selected in reactor setup window 1760, as well as the elapsed time in the experiment.  Experimental results are displayed in data display pane 1838, which includes two dimensional array 1840 for numerical display of data points corresponding to each reactor vessel 1542 in reactor 1506, and graphical display 1842 for color display of the data points displayed in array 1840.  Color display 1842 can take the form of a two dimensional array of reactor vessels or three dimensional color histogram 1870, shown in figure 64.  The color range for graphical display 1842 and histogram 1870 is displayed in legends 1872 and 1874, respectively.  Data display pane 1838 can display either temperature data or conversion data calculated from pressure measurements as described above.  In either case, the displayed data is refreshed at the rate set in the system options window 1730.  
It would have been obvious to one of ordinary skill in the art to modify the display of Heydlauf to include sample data in addition to instrument data side by side in a single continuous region as shown/taught by Bartholomew or Turner because of the ability to see both the instrument status data and the measurement data in a single screen as shown/taught by  Bartholomew or Turner.  
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.  In response to the changes made to the claims by applicant, the rejection under 35 U.S.C. 112(d) has been withdrawn and the rejection under 35 U.S.C. 102 has been converted to an obviousness rejection by the addition of two secondary references showing instrument monitoring and control programs in which a display is taught/shown that provides instrument monitoring data and sample results data in a side by side configuration on a single continuous region.  The arguments directed toward the withdrawn rejection are moot.  With respect to Heydlauf, examiner notes that the dashboard region of the display shown in at least figure 9 shows sample data and instrument data in a side by side configuration in a single continuous region.  How it differs from the instant claims is the type of sample data being shown.  The newly cited and applied Bartholomew or Turner patents clearly show that such a format in which time series sample information is combined with sample analyzer operation information is known.  Thus the arguments directed at Heydlauf are not persuasive relative to the instant rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different analyzers and displays used to depict sample and analyzer information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797